Name: Commission Regulation (EU) 2018/1482 of 4 October 2018 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards caffeine and theobromine (Text with EEA relevance.)
 Type: Regulation
 Subject Matter: health;  marketing;  food technology;  foodstuff;  consumption
 Date Published: nan

 5.10.2018 EN Official Journal of the European Union L 251/19 COMMISSION REGULATION (EU) 2018/1482 of 4 October 2018 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards caffeine and theobromine (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (1), and in particular Article 11(3) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 1334/2008 lays down a Union list of flavourings and source materials approved for use in and on foods and their conditions of use. (2) Commission Implementing Regulation (EU) No 872/2012 (3) adopted the list of flavouring substances and introduced that list in Part A of Annex I to Regulation (EC) No 1334/2008. (3) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008, either on the initiative of the Commission or following an application submitted by the Member State or by an interested party. (4) Part A of the Union list contains both evaluated flavouring substances, for which no footnotes are assigned, and flavouring substances under evaluation, which are identified by footnote references 1 to 4. (5) The substances caffeine (FL No 16.016) and theobromine (FL No 16.032) were listed with footnote 1 according to which the evaluation for those substances had to be completed by the European Food Safety Authority (the Authority). (6) On 31 January 2017, the Authority completed the evaluation of the safety of caffeine (FL No 16.016) and theobromine (FL No 16.032) when used as flavouring substances (4) and concluded that their use as flavoring substances does not give rise to safety concerns based on their estimated levels of intake in certain food categories. The conditions of use already laid down in the Union list may therefore be maintained. (7) Therefore, caffeine (FL No 16.016) and theobromine (FL No 16.032) should be listed as evaluated substances in the Union list of flavouring substances without the footnote reference contained in their current entries of the Union list. (8) Part A of Annex I to Regulation (EC) No 1334/2008 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EC) No 1334/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 34. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (OJ L 267, 2.10.2012, p. 1). (4) EFSA Journal 2017;15(4):4729. ANNEX Annex I to Regulation (EC) No 1334/2008 is amended as follows: 1. In Section 2 of Part A, the entry concerning FL No 16.016 is replaced by the following: 16.016 Caffeine 58-08-2 11741 Restrictions for use as a flavouring substance: In category 1  not more than 70 mg/kg In category 3  not more than 70 mg/kg In category 5  not more than 100 mg/kg In category 14.1  not more than 150 mg/kg EFSA 2. In Section 2 of Part A, the entry concerning FL No 16.032 is replaced by the following: 16.032 Theobromine 83-67-0 Restrictions for use as a flavouring substance: In category 1  not more than 70 mg/kg In category 14.1  not more than 100 mg/kg EFSA